                                                                          Case 2:21-mc-00022-SPL Document 16 Filed 06/21/21 Page 1 of 2



                                                                    1   Gregory J. Marshall (#019886)
                                                                        Patrick A. Tighe (#033885)
                                                                    2   SNELL & WILMER L.L.P.
                                                                        One Arizona Center
                                                                    3   400 E. Van Buren, Suite 1900
                                                                        Phoenix, Arizona 85004-2202
                                                                    4   Telephone: 602.382.6000
                                                                        gmarshall@swlaw.com
                                                                    5   ptighe@swlaw.com
                                                                    6   Jordan W. Siev (Admitted Pro Hac Vice)
                                                                        REED SMITH LLP
                                                                    7   599 Lexington Avenue, 22nd Floor
                                                                        New York, NY 10022
                                                                    8   Tel: (212) 521-5400
                                                                        jsiev@reedsmith.com
                                                                    9
                                                                        Attorneys for Petitioner Daniel Snyder
                                                                   10
                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                   11
                                                                                                 FOR THE DISTRICT OF ARIZONA
             One Ariz ona Cente r, 400 E. Van Buren, Suite 190 0




                                                                   12
Snell & Wilmer




                                                                   13                                                   No. 2:21-mc-00022-SPL
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                   14   In re Application of Daniel Snyder for an       NOTICE OF LODGING
                               602.382.6000




                                                                        Order Directing Discovery from Bruce
                                     L.L.P.




                                                                   15   Allen Pursuant to 28 U.S.C. § 1782,
                                                                   16
                                                                   17
                                                                   18         Notice is hereby given that Petitioner Daniel Snyder, through undersigned counsel,

                                                                   19   has lodged Petitioner’s Motion to Withdraw, or in the Alternative, to Seal Doc. 14, and a

                                                                   20   proposed order regarding the same.

                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                          Case 2:21-mc-00022-SPL Document 16 Filed 06/21/21 Page 2 of 2



                                                                    1        DATED: 21ST day of June, 2021.                  SNELL & WILMER L.L.P.
                                                                    2
                                                                                                                         By: s/Gregory J. Marshall
                                                                    3                                                       Gregory J. Marshall
                                                                                                                             Patrick A. Tighe
                                                                    4                                                        One Arizona Center
                                                                                                                             400 E. Van Buren, Suite 1900
                                                                    5                                                        Phoenix, Arizona 85004-2202
                                                                                                                             gmarshall@swlaw.com
                                                                    6                                                        ptighe@swlaw.com
                                                                    7                                                        Jordan W. Siev (Pro Hac Vice)
                                                                                                                             Reed Smith LLP
                                                                    8                                                        599 Lexington Avenue, 22nd Floor
                                                                                                                             New York, NY 10022
                                                                    9                                                        jsiev@reedsmith.com
                                                                   10                                                        Attorneys for Petitioner Daniel
                                                                                                                             Snyder
                                                                   11
             One Ariz ona Cente r, 400 E. Van Buren, Suite 190 0




                                                                   12                               CERTIFICATE OF SERVICE
Snell & Wilmer




                                                                   13         I hereby certify that I electronically transmitted the attached document to the Clerk's
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                   14   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                               602.382.6000
                                     L.L.P.




                                                                   15   Filing to all CM/ECF Registrants.
                                                                   16
                                                                   17   By: s/Eileen Henry
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                                  -2-
